TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00855-CV



                             In re Jonna G. Peltier and James Peltier




                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                                             ORDER


PER CURIAM

                 Relators Jonna G. Peltier and James Peltier filed a notice of appeal from the

underlying order of contempt, signed December 9, 2016. On December 15, real parties in interest

Patrick Smith and Debbie Smith filed a Motion to Revoke Suspension of Commitment in the

trial court, setting the motion for a hearing on December 30. On December 23, relators filed a

Motion for Emergency Stay in this Court, seeking to stay the December 30 hearing. See Tex. R.

App. P. 52.10.

                 We lack jurisdiction to review a contempt order by way of direct appeal. See

Haffelfinger v. Adams, No. 03-12-00512-CV, 2013 WL 6178570, at *1 (Tex. App.—Austin Nov. 21,

2013, orig. proceeding) (mem. op.); see also Tracy v. Tracy, 219 S.W.3d 527, 530 (Tex. App.—Dallas

2007, no pet.) (noting lack of jurisdiction and dismissing appeal but expressing “views on the

validity of this contempt order” so as to “provide guidance to the trial judge”). We will therefore

construe relators’ filings as an attempt to invoke our original jurisdiction by way of petition for writ
of habeas corpus or writ of mandamus. See Haffelfinger, 2013 WL 6178570, at *1; see also Tracy,

219 S.W.3d at 530 (“Contempt orders involving confinement may be reviewed by writ of habeas

corpus; contempt orders that do not involve confinement may be reviewed only through mandamus.”).

                We grant the motion for emergency relief and stay the hearing on the motion to

revoke during the pendency of this original proceeding. See Tex. R. App. P. 52.10. Relators are

ordered to file their petition for extraordinary relief by January 20, 2017. The real parties in interest

are requested to file a response twenty days after the petition is filed. See id. R. 52.8(b).

                It is ordered December 28, 2016.



Before Justices Puryear, Pemberton, and Goodwin




                                                   2